                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JONATHAN CRAIN                                                                        PLAINTIFF

V.                                                              CAUSE NO.: 3:17-CV-868-SA-RP

METROPOLITAN SECURITY SERVICES, INC.                                                DEFENDANT

        ORDER CONTINUING TRIAL AND ORDERING ADDITIONAL BRIEFING

       This case is set for trial on April 8, 2019. On March 27, 2019, the Plaintiff filed a Motion

to Supplement [89] his Summary Judgment Response [81]. In his Motion, the Plaintiff argues that

important, relevant, evidence was not disclosed by the Defendant until March 23, 2019, despite

multiple requests during discovery. This newly disclosed evidence consists of reports of statistical

data regarding the race of the Defendant’s employees in 2015, 2016, and 2017. Because this

evidence was produced at such a late stage, the Court imposes the following orders to ensure a just

and reasonable resolution of the case.

                                         Continuance of Trial

       “The granting of a continuance is a matter within the sound discretion of the trial court.”

U.S. v. Fuentes, 432 F.2d 405, 407 (5th Cir. 1970); citing McKissick v. United States, 379 F.2d

754 (5th Cir. 1967). “In deciding whether to grant a continuance, the Court’s judgment range is

exceedingly wide, for it must consider not only the facts of the particular case but also all of the

demands on counsel’s time and the court’s.” Streber v. Hunter, 221 F.3d 701, 736 (5th Cir. 2000)

(citations omitted) (internal quotations omitted). The Court finds that the late production of the

new evidence warrants additional summary judgment briefing. To facilitate this additional

briefing, and to accomplish a complete summary judgment record, a continuance of the trail is
necessary. The Court continues the trial of this case until further notice. A new trial date will be

set in a separate notice.

                              Motion to Amend Pre-Trial Order [91]

        Also before the Court is the Plaintiff’s Unopposed Motion to Amend [91] the proposed

pretrial order to include the three newly disclosed reports [91-1, 2, 3]. The Plaintiff’s Motion [91]

is GRANTED. The amended pre-trial order must be filed with the Court no later than two weeks

before trial.

                  Motion to Supplement Plaintiff’s Response in Opposition [89]

        The Plaintiff also filed a Motion to Supplement [89] his response in opposition to the

Defendant’s Motion for Summary Judgment [77] with the above described reports [91-1, 2, 3].

The Plaintiff’s Motion [89] is GRANTED. The Plaintiff may submit a supplemental response and

brief in opposition to the Defendant’s Motion for Summary Judgment [77] by April 5, 2019, and

attach the reports as exhibits in accordance with the Local Uniform Civil Rules. The Defendant

may submit a reply brief by April 12, 2019.

        The Parties should endeavor to focus this additional briefing on the issues and arguments

relevant to the newly disclosed evidence, and not to rehash arguments and issues already fully

briefed. The page limit for briefing is waived, and both Parties are allowed up to 12 pages for this

supplemental briefing.

                                            Conclusion

        The Motion to Supplement Plaintiff’s Response [89] and the Motion to Amend the Pretrial

Order [91] is GRANTED. The TRIAL of this case is CONTINUED until further notice.

        It is so ORDERED, on this the 28th day of March, 2019.

                                                       /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
